United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VA LONG BEACH HEALTHCARE SYSTEM,
Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0737
Issued: December 14, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 21, 2021 appellant filed a timely appeal from a December 7, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 7, 2020 decision, OWCP received additional evidence. The
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted October 9, 2020 employment incident.
FACTUAL HISTORY
On October 18, 2020 appellant, then a 36-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that on October 9, 2020 he experienced left lower abdominal and groin pain
when he was kicked by a patient while in the performance of duty. On the reverse side of the claim
form C.P., an employing establishment supervisor, acknowledged that appellant was kicked by a
patient, but noted that there was no apparent injury. Appellant stopped work on October 9, 2020
and returned to work on October 12, 2020.
In support of his claim, appellant submitted a note dated October 9, 2020 signed by
Dr. Rodney Wishnow, the employing establishment’s acting chief of occupational medicine,
finding that appellant was disabled from work beginning October 9, 2020 and could return to work
on October 12, 2020.
In a November 5, 2020 development letter, OWCP informed appellant that the evidence it
had received was insufficient to support his traumatic injury claim. It advised him of the type of
evidence necessary to establish his claim and requested a narrative medical report from his treating
physician containing a detailed description of findings and a diagnosis, explaining how his work
activities caused, contributed to, or aggravated his medical condition. OWCP afforded appellant
30 days to submit the necessary evidence. No evidence was received.
By decision dated December 7, 2020, OWCP accepted that the October 9, 2020
employment incident occurred, as alleged. However, it denied appellant’s traumatic injury claim,
finding that he had not submitted medical evidence containing a medical diagnosis in connection
with the accepted employment incident. Consequently, OWCP found that he had not met the
requirements to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applica ble time
limitation of FECA, 4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

3

Supra note 1.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).

2

employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence. 7
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment incident
identified by the employee. 9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted October 9, 2020 employment incident.
In support of his claim, appellant submitted Dr. Wishnow’s October 9, 2020 note, finding
that appellant was disabled from work from October 9 to 12, 2021. However, Dr. Wishnow did
not provide a medical diagnosis or provide an opinion on causal relationship between a diagnosed
medical condition and the accepted employment incident. The Board has held that a medical report
lacking a firm diagnosis and/or opinion on causal relationship is of no probative value. 10 As such,
Dr. Wishnow’s note is insufficient to meet appellant’s burden of proof.
As there is no medical evidence of record establishing a diagnosed medical condition
causally related to the accepted October 9, 2020 employment incident, the Board finds that
appellant has not met his burden of proof.
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
10

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

3

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted October 9, 2020 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the December 7, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 14, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

